Citation Nr: 0029402	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependents' educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of involvement prior to December 15, 1997.  

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The available evidence of record discloses that the veteran 
has been rated 100 percent permanently and totally disabled 
due to service-connected disabilities incurred during the 
Vietnam Era and the Persian Gulf war.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 determination from the 
VARO in Buffalo, which denied the benefits sought on appeal.  
The appellant is the veteran's daughter.  


FINDINGS OF FACT

1.  In October 1998, the veteran was awarded a permanent and 
total disability evaluation effective November 1, 1992, and 
basic eligibility for Chapter 35 benefits was established; 
the veteran was notified of that decision by VA letter dated 
October 26, 1998.  

2.  The appellant's formal claim for educational assistance 
benefits (application for survivors and dependents 
educational assistance and enrollment certification) was 
received by VA on December 15, 1998.  


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to December 15, 1997, have not been met.  38 U.S.C.A. 
§§ 3512, 5107 (West 1991); 38 C.F.R. §§ 21.3021, 21.3046, 
21.4138 (1998); 38 C.F.R. §§ 21.3046, 21.4131 (effective from 
June 3, 1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that although her basic eligibility 
for Chapter 35 benefits was established effective December 
15, 1997, she should receive retroactive Chapter 35 benefits 
for all periods of enrollment prior to that date.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (1999).  In October 1998, 
the RO awarded the veteran a permanent and total disability 
rating due to service-connected disabilities effective 
November 1992.  By virtue of the decision, basic eligibility 
for Chapter 35 benefits for the appellant was established 
effective November 1992.  However, the issue in this case is 
not whether the appellant is eligible for Chapter 35 
benefits.  Instead, the issue that must be decided is what is 
the proper commencing date for the award of Chapter 35 
educational assistance benefits.  

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
Chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
it appears that the RO did not apply the changes in the 
regulations, the Board has considered whether the appellant 
would be prejudiced if the Board proceeded with appellate 
review of the claim, without RO consideration of her claim 
under both versions of the regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that in the 
present appeal, regardless of whether the old or current 
version or the regulations is applied, the outcome is the 
same in this case, and the Board will therefore proceed with 
disposition of the appeal.  

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
for enrollment certification, whichever is later.  According 
to the amended regulations, in pertinent part, for Chapter 35 
awards, if the award is the first award of educational 
assistance for the program of education the eligible person 
is pursuing, the commencing date of the award of educational 
assistance is the latest of:  (i) the beginning date of 
eligibility, as determined by 38 C.F.R. § 21.3046; or (ii) 
one year before the date of the claim.  

As noted, in October 1998, the veteran was granted a 
permanent and total disability rating due to service-
connected disabilities incurred during the Vietnam Era and 
the Persian Gulf war.  On December 4, 1998, the RO received 
the appellant's application for survivor's and dependents 
educational assistance.  The enrollment certification was 
dated December 15, 1998.  She indicated that she was seeking 
retroactive payment for college course work completed between 
August 1995 and May 1998.  By VA letter dated in December 
1998, the appellant was informed that education benefits 
could not be granted for a period earlier than one year 
before the date her enrollment certification and application 
were received, or December 15, 1998, the date of the 
enrollment certification.  The appellant disagreed with the 
commencement date of the award of Chapter 35 benefits, and 
initiated this appeal.  

As her application for survivor's and dependents' educational 
assistance and enrollment certification were not received 
until December 15, 1998, the commencing date of an award of 
educational assistance benefits could not begin earlier than 
one year prior to the date of both the old and new criteria, 
the proper commencing date for the appellant's award of 
Chapter 35 educational assistance benefits is December 15, 
1997.  Therefore, it is clear that Chapter 35 educational 
assistance benefits are not payable for any period prior to 
December 15, 1997.  

The Court has held that a claimant for Chapter 35 educational 
benefits is not entitled to retroactive benefits if his or 
her education was not impeded or interrupted by the VA's 
delay in granting service connection for his or her father's 
death.  See Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  
Where the instant case involves a total and permanent 
disability rating, and not service connection for death, the 
Board finds the holding is controlling in either situation.  
The Court in Erspamer remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted for reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained if the parent had not died.  Id. at 509.  
There is nothing in the record to indicate that the 
appellant's education has been impeded or interrupted by any 
reliance upon any action of VA in regard to the veteran's 
claim for a total and permanent disability.  Thus, while the 
Board is sympathetic to the appellant's arguments, the Board 
notes that similar arguments to hers were clearly rejected by 
the Court in Erspamer.  

While the Board is cognizant of the appellant's argument that 
she could not file an application and enrollment application 
at the time her basic eligibility for Chapter 39 benefits was 
established, the regulatory criteria and legal precedent 
governing eligibility for Chapter 35 educational benefits are 
clear and specific, and the Board is bound by them.  Under 
governing law, there is no basis on which to grant the 
appellant the retroactive Chapter 35 benefits that she is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for entitlement to educational assistance benefits, 
awarded pursuant to Chapter 35, Title 38, United States Code, 
for enrollment prior to December 15, 1997, is denied.  



		
	Robert E. O'Brien
	Acting Member
	Board of Veterans' Appeals
